         Case 1:20-cv-01312-LTS-GWG Document 24 Filed 03/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UBIQUITI INC.,


                                          Plaintiff,

           v.                                                          Civil No.: 20-CV-1312

PERASO TECHNOLOGIES INC., BILL McLEAN,
JIM WHITAKER, SHAWN ABBOT, DAVID
ADDERLEY, IMED ZINE and RIAD ZINE,


                                          Defendants.


                                     NOTICE OF APPEARANCE
                      PLEASE TAKE NOTICE, that the undersigned hereby appears on behalf of

defendant Peraso Technologies Inc., in the above-captioned matter, and that we hereby demand

service upon us of a copy of all subsequent written communications, pleadings, notices, or other

papers.


Dated:                Buffalo, New York
                      March 27, 2020

                                                  HODGSON RUSS LLP
                                                  Attorneys for Defendant Peraso Technologies Inc.


                                                  By:    s/Jodyann Galvin
                                                        Jodyann Galvin
                                                        The Guaranty Building
                                                        140 Pearl Street
                                                        Suite 100
                                                        Buffalo, New York 14202-4040
                                                        Telephone: 716.848.1520




092118.00000 Litigation 15413064v1
